Pettit, J.
This suit was brought by the appellee, William C. Wilson, against the appellants, George Pierce and John W. Jamison, on an account for services. Answer of general denial, trial by the court, general finding for the plaintiff, and judgment on the finding for two hundred dollars.
The only questions sought to be raised in this court are as-to the sufficiency of the complaint, the bill of particulars, and the form of judgment. No objection was taken to either in the court below. The complaint is a fell compliance with the *299statute. 2 G. & H. 373, sec. 1, and form 10, p. 376. The bill, of particulars is this:
“ George Pierce and John W. Jamison.
“ To William 0. Wilson, Dr.
“ To legal services rendered in the October term of the Tippecanoe Circuit Court, in the case of themselves v. John Doffin and others, to set aside a fraudulent mortgage, two hundred dollars (if200).”
This is all that was necessary or could be desired in a bill of particulars in this case. As to the form of the judgment, no objection to it having been made below, it is too late to raise it here for the 'first time, if any really existed; but there is none. It is perfect, and is in these words:
' “ It is therefore considered by the court now here that the-plaintiff do have and recover of and from the defendants the-sum of two hundred dollars, and also the costs and charges in this behalf.”
There is no error in the record.
The judgment is affirmed, at the costs of the appellants, with, ten per cent, damages.